Exhibit 10.3


Execution Version
 
THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT (AS DEFINED BELOW), OR ANY STATE SECURITIES
LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR, SUBJECT TO
SECTION 11, AN OPINION OF COUNSEL (WHICH MAY BE COMPANY COUNSEL) REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT, OR ANY APPLICABLE STATE SECURITIES LAWS.
 
WARRANT AGREEMENT
 
To Purchase Shares of the Common Stock of
 
CYTRX CORPORATION
 
Dated as of February 5, 2016 (the "Effective Date")
 
WHEREAS, CytRx Corporation, a Delaware corporation (the "Company"), on the date
hereof, has entered into a Loan and Security Agreement of even date herewith (as
amended and in effect from time to time, the "Loan Agreement") with Hercules
Technology Growth Capital, Inc., as agent, Hercules Technology III, L.P., a
Delaware limited partnership (the "Warrantholder"), and the other lender parties
thereto.


WHEREAS, pursuant to the Loan Agreement, and as additional consideration to the
Warrantholder for, among other things, its agreements in the Loan Agreement, the
Company has agreed to issue to the Warrantholder this Warrant Agreement (the
"Agreement"), evidencing the right to purchase (the "Warrant") shares of Common
Stock (as defined below).


NOW, THEREFORE, in consideration of the Warrantholder executing and delivering
the Loan Agreement and providing the financial accommodations contemplated
therein, and in consideration of the mutual covenants and agreements contained
herein, the Company and the Warrantholder agree as follows:
 
SECTION 1.          GRANT OF THE RIGHT TO PURCHASE COMMON STOCK


(a)                        For value received, the Company hereby grants to the
Warrantholder, and the Warrantholder is entitled, upon the terms and subject to
the conditions hereinafter set forth, to subscribe for and purchase, from the
Company, up to the number of fully paid and non-assessable shares of Common
Stock (as defined below) as determined pursuant to Section 1(b), at a purchase
price per share equal to the Exercise Price (as defined below). The number of,
and Exercise Price for, such shares are subject to adjustment as provided in
Section 8. As used herein, the following terms shall have the following
meanings:
 
"Charter" means the Company's Amended and Restated Certificate of Incorporation,
as amended, and as may be further amended and in effect from time to time.
 
"Common Stock" means the Company's common stock, $0.001 par value per share.


"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Excluded Registration" means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to a
transaction under Rule 145 of the Securities and Exchange Commission; or (iii) a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.
 
"Exercise Price" means $2.05.


"Liquid Sale" means the closing of a Merger Event in which the consideration
received by the Company and/or its stockholders, as applicable, consists solely
of cash and/or Marketable Securities.


"Marketable Securities" in connection with a Merger Event means securities
meeting all of the following requirements: (i) the issuer thereof is then
subject to the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act, and is then current in its filing of all required reports and
other information under the Securities Act (as defined below) and the Exchange
Act; (ii) the class and series of shares or other security of the issuer that
would be received by the Warrantholder in connection with the Merger Event were
the Warrantholder to exercise this Warrant on or prior to the closing thereof is
then traded on a national securities exchange or over-the-counter market, and
(iii) following the closing of such Merger Event, the Warrantholder would not be
restricted from publicly re-selling all of the issuer's shares and/or other
securities that would be received by the Warrantholder in such Merger Event were
the Warrantholder to exercise this Warrant in full on or prior to the closing of
such Merger Event, except to the extent that any such restriction (x) arises
solely under federal or state securities laws, rules or regulations, and (y)
does not extend beyond six (6) months from the closing of such Merger Event.


"Merger Event" means any of the following: (i) a sale, lease or other transfer
of all or substantially all assets of the Company, (ii) any merger or
consolidation involving the Company in which the Company is not the surviving
entity or in which the outstanding shares of the Company's capital stock are
otherwise converted into or exchanged for shares of capital stock or other
securities or property of another entity and in which the holders of a majority
of the outstanding shares of capital stock of the Company immediately prior to
such merger or consolidation do not hold a majority of the surviving entity or
other entity immediately following such merger or consolidation, or (iii) any
sale by holders of the outstanding voting equity securities of the Company in a
single transaction or series of related transactions of shares constituting a
majority of the outstanding combined voting power of the Company.


"Purchase Price" means, with respect to any exercise of this Warrant, an amount
equal to the Exercise Price (subject to adjustment from time to time in
accordance with the provisions of this Agreement) multiplied by the number of
shares of Common Stock as to which this Warrant is then exercised.


"Rule 144" means Rule 144 of the Securities Act, as amended.


"Securities Act" means the Securities Act of 1933, as amended.


"Warrant Coverage" means $650,000.
 
HTIII Warrant - 1

--------------------------------------------------------------------------------



(b)            Number of Shares. This Warrant shall be exercisable for an
aggregate number of fully-paid and non-assessable shares of Common Stock equal
to the quotient of (a) the Warrant Coverage divided by (b) the Exercise Price,
as subject to adjustment from time to time in accordance with the provisions of
this Agreement, subject to further adjustment thereafter from time to time in
accordance with the provisions of this Agreement.


SECTION 2.                                         TERM OF THE AGREEMENT
 
The term of this Agreement and the right to purchase Common Stock as granted
herein shall commence on the Effective Date and, subject to Section 8(a), shall
be exercisable for a period ending upon the fifth anniversary of the Effective
Date.
 

SECTION 3.  EXERCISE OF THE PURCHASE RIGHTS

 
(a)            Exercise. The purchase rights set forth in this Agreement are
exercisable by the Warrantholder, in whole or in part, at any time, or from time
to time, prior to the expiration of the term set forth in Section 2, by
tendering to the Company at its principal office a notice of exercise in the
form attached hereto as Exhibit I (the "Notice of Exercise"), duly completed and
executed. Promptly upon receipt of the Notice of Exercise and the payment of the
Purchase Price in accordance with the terms set forth below, and in no event
later than three business days thereafter, the Company shall cause its transfer
agent to issue to the Warrantholder in book entry form the number of shares of
Common Stock purchased, and the Company shall execute the acknowledgment of
exercise in the form attached hereto as Exhibit II (the "Acknowledgment of
Exercise") indicating the number of shares which remain subject to future
purchases under this Agreement, if any.
 
The Purchase Price may be paid at the Warrantholder's election either (i) by
cash or check, or (ii) if at the time of such election there is no effective
registration statement under the Securities Act with respect to, or no current
prospectus available for, the resale of the shares of Common Stock issuable upon
exercise of the Warrant, by the Warrantholder's surrender of all or a portion of
the Warrant for shares of Common Stock to be exercised under this Agreement and,
if applicable, an amended Agreement setting forth the remaining number of shares
purchasable hereunder, as determined below (a "Net Issuance"). If the
Warrantholder elects a Net Issuance, the Company will issue shares of Common
Stock in accordance with the following formula:
 
X = Y(A-B)
 A
 
Where:                           X = the number of shares of Common Stock to be
issued to the Warrantholder.
 
Y = the number of shares of Common Stock requested to be exercised under this
Agreement.


A = the current fair market value of one (1) share of Common Stock at the time
of exercise.


B = the then-effective Exercise Price.
 
For purposes of the above calculation, the current fair market value of shares
of Common Stock shall mean with respect to each share of Common Stock:
HTIII Warrant - 2

--------------------------------------------------------------------------------



 
(i)
at all times when the Common Stock is traded on a national securities exchange,
inter-dealer quotation system or over-the-counter bulletin board service, the
average of the closing prices over a five (5) day period ending three days
before the day the current fair market value of the securities is being
determined;



(ii)
if the exercise is in connection with a Merger Event, the fair market value of a
share of Common Stock shall be deemed to be the per share value received by the
holders of the outstanding shares of Common Stock pursuant to such Merger Event
as determined in accordance with the definitive transaction documents executed
among the parties in connection therewith; or



(iii)
 in cases other than as described in the foregoing clauses (i) and (ii), the
current fair market value of a share of Common Stock shall be determined in good
faith by the Company's Board of Directors, unless the Company shall become
subject to a Merger Event, in which case the fair market value of shares of
Common Stock shall be deemed to be the per share value received by the holders
of the Common Stock on a common equivalent basis pursuant to such Merger Event.

 
Upon partial exercise by either cash or, upon request by the Warrantholder and
surrender of all or a portion of this Warrant, Net Issuance, prior to the
expiration or earlier termination hereof, the Company shall promptly issue an
amended Agreement representing the remaining number of shares purchasable
hereunder. All other terms and conditions of such amended Agreement shall be
identical to those contained herein, including, but not limited to the Effective
Date hereof.
 
(b)             Exercise Prior to Expiration. To the extent this Warrant is not
previously exercised as to all shares subject hereto, and if the then-current
fair market value of one share of Common Stock is greater than the Exercise
Price then in effect, or, in the case of a Liquid Sale, where the value per
share of Common Stock (as determined as of the closing of such Liquid Sale in
accordance with the definitive agreements executed by the parties in connection
with such Merger Event) to be paid to the holders thereof is greater than the
Exercise Price then in effect, this Agreement shall be deemed automatically
exercised on a Net Issuance basis pursuant to Section 3(a) (even if not
surrendered) as of immediately before its expiration determined in accordance
with Section 2. For purposes of such automatic exercise, the fair market value
of one share of Common Stock upon such expiration shall be determined pursuant
to Section 3(a). To the extent this Warrant or any portion hereof is deemed
automatically exercised pursuant to this Section 3(b), the Company agrees to
promptly notify the Warrantholder of the number of shares of Common Stock if
any, the Warrantholder is to receive by reason of such automatic exercise, and
to cause its transfer agent to issue such shares to the Warrantholder in book
entry form.
 

SECTION 4.  RESERVATION OF SHARES

 
During the term of this Agreement, the Company will at all times have authorized
and reserved a sufficient number of shares of its Common Stock to provide for
the exercise of the rights to purchase Common Stock as provided for herein.
 

SECTION 5.  NO FRACTIONAL SHARES OR SCRIP

 
No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant, but in lieu of such fractional shares the
Company shall make a cash payment therefor upon the basis of the Exercise Price
then in effect.
HTIII Warrant - 3

--------------------------------------------------------------------------------

 
SECTION 6.                                         NO RIGHTS AS STOCKHOLDER
 
Without limitation of any provision hereof, the Warrantholder agrees that this
Agreement does not entitle the Warrantholder to any voting rights or other
rights as a stockholder of the Company prior to the exercise of any of the
purchase rights set forth in this Agreement.
 
SECTION 7.                                         WARRANTHOLDER REGISTRY
 
The Company shall maintain a registry showing the name and address of the
registered holder of this Agreement. The Warrantholder's initial address, for
purposes of such registry, is set forth in Section 12(g). The Warrantholder may
change such address by giving written notice of such changed address to the
Company.


SECTION 8.                                         ADJUSTMENT RIGHTS
 
The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment from time to time, as follows:
 
(a)            Merger Event. In connection with a Merger Event that is a Liquid
Sale, this Warrant shall, on and after the closing thereof, automatically and
without further action on the part of any party or other person, represent the
right to receive the consideration payable on or in respect of all shares of
Common Stock that are issuable hereunder as of immediately prior to the closing
of such Merger Event less the Purchase Price for all such shares of Common Stock
(such consideration to include both the consideration payable at the closing of
such Merger Event and all deferred consideration payable thereafter, if any,
including, but not limited to, payments of amounts deposited at such closing
into escrow and payments in the nature of earn-outs, milestone payments or other
performance-based payments), and such Merger Event consideration shall be paid
to the Warrantholder as and when it is paid to the holders of the outstanding
shares of Common Stock. To the extent the consideration to be received by the
Warrantholder at the closing of a Merger Event that is a Liquid Sale is less
than the Purchase Price, this Warrant shall automatically terminate as of the
closing of such Merger Event that is a Liquid Sale. In connection with a Merger
Event that is not a Liquid Sale, the Company shall cause the successor or
surviving entity to assume this Agreement and the obligations of the Company
hereunder on the closing thereof, and thereafter this Warrant shall be
exercisable for the same number and type of securities or other property as the
Warrantholder would have received in consideration for the shares of Common
Stock issuable hereunder had it exercised this Warrant in full as of immediately
prior to such closing, at an aggregate Exercise Price no greater than the
aggregate Exercise Price in effect as of immediately prior to such closing, and
subject to further adjustment from time to time in accordance with the
provisions of this Agreement. The provisions of this Section 8(a) shall
similarly apply to successive Merger Events.


(b)            Reclassification of Shares. Except for Merger Events subject to
Section 8(a), if the Company at any time shall, by combination,
reclassification, exchange or subdivision of securities or otherwise, change any
of the securities as to which purchase rights under this Agreement exist into
the same or a different number of securities of any other class or classes of
securities, this Agreement shall thereafter represent the right to acquire such
number and kind of securities as would have been issuable as the result of such
change with respect to the securities which were subject to the purchase rights
under this Agreement immediately prior to such combination, reclassification,
exchange, subdivision or other change. The provisions of this Section 8(b) shall
similarly apply to successive combination, reclassification, exchange,
subdivision or other change.
HTIII Warrant - 4

--------------------------------------------------------------------------------

       

(c)            Subdivision or Combination of Shares. If the Company at any time
shall combine or subdivide its Common Stock, (i) in the case of a subdivision,
the Exercise Price shall be proportionately decreased and the number of shares
for which this Warrant is exercisable shall be proportionately increased, or
(ii) in the case of a combination, the Exercise Price shall be proportionately
increased and the number of shares for which this Warrant is exercisable shall
be proportionately decreased.


(d)            Dividends. If the Company at any time while this Agreement is
outstanding and unexpired shall:


(i)
pay a dividend with respect to the outstanding shares of Common Stock payable in
additional shares of Common Stock, then the Exercise Price shall be adjusted, as
of the record date applicable to such dividend, to that price determined by
multiplying the Exercise Price in effect immediately prior to such date of
determination by a fraction (A) the numerator of which shall be the total number
of shares of Common Stock outstanding immediately prior to such dividend or
distribution, and (B) the denominator of which shall be the total number of
shares of Common Stock outstanding immediately after such dividend or
distribution, and the number of shares of Common Stock for which this Warrant is
exercisable shall be proportionately increased; or



(ii)
make any other dividend or distribution on or with respect to Common Stock,
except any dividend or distribution (A) in cash, or (B) specifically provided
for in any other clause of this Section 8, then, in each such case, provision
shall be made by the Company such that the Warrantholder shall receive upon
exercise of this Warrant a proportionate share of any such distribution as
though it were the holder of the Common Stock as of the record date fixed for
the determination of the shareholders of the Company entitled to receive such
distribution.

 
(e)            Notice of Certain Events. If: (i) the Company shall declare any
dividend or distribution upon its outstanding Common Stock, payable in stock,
cash, property or other securities (provided that the Warrantholder in its
capacity as lender under the Loan Agreement consents to such dividend); (ii) the
Company shall offer for subscription pro rata to the holders of its Common Stock
any additional shares of stock of any class or other rights; (iii) there shall
be any Merger Event; or (iv) there shall be any voluntary dissolution,
liquidation or winding up of the Company; then, in connection with each such
event, the Company shall give the Warrantholder notice thereof at the same time
and in the same manner as it gives notice thereof to the holders of outstanding
Common Stock.
 
SECTION 9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY
 
(a)             Reservation of Common Stock. The Company covenants and agrees
that all shares of Common Stock, if any, that may be issued upon the exercise of
this Warrant will, upon issuance, be validly issued and outstanding, fully paid
and non-assessable. The Company further covenants and agrees that the Company
will, at all times during the term hereof, have authorized and reserved, free
from preemptive rights, a sufficient number of shares of Common Stock to provide
for the exercise of the rights represented by this Warrant. If at any time
during the term hereof the number of authorized but unissued shares of Common
Stock shall not be sufficient to permit exercise of this Warrant in full, the
Company will take such corporate action as may, in the opinion of its counsel,
be necessary to increase its authorized but unissued shares of Common Stock to
such number of shares as shall be sufficient for such purposes.
HTIII Warrant - 5

--------------------------------------------------------------------------------



(b)            Due Authority. The execution and delivery by the Company of this
Agreement and the performance of all obligations of the Company hereunder,
including the issuance to the Warrantholder of the right to acquire the shares
of Common Stock, have been duly authorized by all necessary corporate action on
the part of the Company. This Agreement: (1) does not violate the Company's
Charter or current bylaws; (2) does not contravene any law or governmental rule,
regulation or order applicable to it; and (3) except as could not reasonably be
expected to have a Material Adverse Effect (as defined in the Loan Agreement),
does not and will not contravene any provision of, or constitute a default
under, any indenture, mortgage, contract or other instrument to which it is a
party or by which it is bound. This Agreement constitutes a legal, valid and
binding agreement of the Company, enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting creditors' rights generally (including,
without limitation, fraudulent conveyance laws) and by general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


(c)            Consents and Approvals. No consent or approval of, giving of
notice to, registration with, or taking of any other action in respect of any
state, federal or other governmental authority or agency is required with
respect to the execution, delivery and performance by the Company of its
obligations under this Agreement, except for the filing of notices pursuant to
Regulation D under the Securities Act and any filing required by applicable
state securities law, which filings will be effective by the time required
thereby.




(d)            Exempt Transaction. Subject to the accuracy of the
Warrantholder's representations in Section 10, the issuance of the Common Stock
upon exercise of this Warrant will constitute a transaction exempt from (i) the
registration requirements of Section 5 of the Securities Act, in reliance upon
Section 4(a)(2) thereof, and (ii) the qualification requirements of the
applicable state securities laws.


(e)            Listing of Shares. The Common Stock is listed for trading on The
NASDAQ Capital Market as of the Effective Date, and the Company shall maintain
such listing (or a listing on another national recognized securities exchange)
through the term of this Agreement.


(f)            Rule 144 Compliance. The Company shall, at all times prior to the
earlier to occur of (x) the date of sale or other disposition by the
Warrantholder of this Warrant or all shares of Common Stock issued on exercise
of this Warrant, or (y) the expiration or earlier termination of this Agreement
if the Warrant has not been exercised in full or in part on such date, use all
commercially reasonable efforts to timely file all reports required under the
Exchange Act and otherwise timely take all actions necessary to permit the
Warrantholder to sell or otherwise dispose of this Warrant and the shares of
Common Stock issued on exercise hereof pursuant to Rule 144 and in effect from
time to time, provided that the foregoing shall not apply in the event of a
Merger Event following which the successor or surviving entity is not subject to
the reporting requirements of the Exchange Act. If the Warrantholder proposes to
sell Common Stock issuable upon the exercise of this Warrant in compliance with
Rule 144, then, upon the Warrantholder's written request to the Company, the
Company shall furnish to the Warrantholder, within five (5) business days after
receipt of such request, a written statement confirming the status of the
Company's compliance with the filing and other requirements of such Rule 144.
 
(g)            Piggy-Back Registration Rights. If the Company proposes to
register (including, for the avoidance of doubt, a registration effected by the
Company for stockholders other than Warrantholder) any of its securities under
the Securities Act in connection with the public offering of such securities
solely for cash (other than in an Excluded Registration), the Company shall, at
such time, promptly give the Warrantholder notice of such registration. Upon the
request of the Warrantholder given within 20 days after such notice is given by
the Company, the Company shall cause to be registered all of the shares of
Common Stock issued to the Warrantholder in connection with the exercise of this
Warrant that the Warrantholder requested to be included in such registration.
The Company shall have the right to terminate or withdraw any registration
initiated by it hereunder before the effective date of such registration,
whether or not the Warrantholder has elected to include such shares of Common
Stock in such registration. The expenses of such withdrawn registration shall be
borne by the Company.


SECTION 10.   REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER
 
This Agreement has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:


(a)            Investment Purpose. This Warrant and the shares issued on
exercise hereof will be acquired for investment and not with a view to the sale
or distribution of any part thereof in violation of applicable federal and state
securities laws, and the Warrantholder has no present intention of selling or
engaging in any public distribution of the same except pursuant to a
registration or exemption.


(b)            Private Issue. The Warrantholder understands (i) that the Common
Stock issuable upon exercise of this Warrant is not, as of the Effective Date,
registered under the Securities Act or qualified under applicable state
securities laws, and (ii) that the Company's reliance on exemption from such
registration is predicated on the representations set forth in this Section 10.


(c)            Financial Risk. The Warrantholder has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its investment, and has the ability to bear the economic
risks of its investment in the Company.


(d)            Accredited Investor. The Warrantholder is an "accredited
investor" within the meaning of Rule 501 of Regulation D promulgated under the
Securities Act, as presently in effect ("Regulation D").


(e)            No Short Sales. The Warrantholder has not at any time on or prior
to the Effective Date engaged in any short sales or equivalent transactions in
the Common Stock. The Warrantholder agrees that at all times from and after the
Effective Date and on or before the expiration or earlier termination of this
Agreement, it shall not engage in any short sales or equivalent transactions in
the Common Stock.
 
HTIII Warrant - 6

--------------------------------------------------------------------------------

SECTION 11.  TRANSFERS

 
Subject to compliance with applicable federal and state securities laws, this
Agreement and all rights hereunder are transferable, in whole or in part,
without charge to the holder hereof (except for transfer taxes) upon surrender
of this Agreement properly endorsed. Each taker and holder of this Agreement, by
taking or holding the same, consents and agrees that this Agreement, when
endorsed in blank, shall be deemed negotiable, and that the holder hereof, when
this Agreement shall have been so endorsed and its transfer recorded on the
Company's books, shall be treated by the Company and all other persons dealing
with this Agreement as the absolute owner hereof for any purpose and as the
person entitled to exercise the rights represented by this Agreement. The
transfer of this Agreement shall be recorded on the books of the Company upon
receipt by the Company of a notice of transfer in the form attached hereto as
Exhibit III (the "Transfer Notice"), at its principal offices and the payment to
the Company of all transfer taxes and other governmental charges imposed on such
transfer. Until the Company receives such Transfer Notice, the Company may treat
the registered owner hereof as the owner for all purposes. Notwithstanding
anything herein or in any legend to the contrary, (i) the Company shall not
require an opinion of counsel in connection with any sale, assignment or other
transfer, by the Warrantholder of this Warrant (or any portion hereof or any
interest herein) to an affiliate (as defined in Regulation D) of the
Warrantholder, provided that such affiliate is an "accredited investor" under
Regulation D, and (ii) the Company shall not require an opinion of counsel in
connection with any assignment or other transfer, in each case without the
payment of consideration, by the Warrantholder of any shares of Common Stock
issued upon exercise hereof to any such affiliate of the Warrantholder, provided
such affiliate is an "accredited investor" under Regulation D.
 
SECTION 12. MISCELLANEOUS.
 
(a)            Effective Date. The provisions of this Agreement shall be
construed and shall be given effect in all respects as if it had been executed
and delivered by the Company on the date hereof. This Agreement shall be binding
upon any successors or assigns of the Company.


(b)            Remedies. In the event of any default hereunder, the
non-defaulting party may proceed to protect and enforce its rights either by
suit in equity and/or by action at law, including but not limited to an action
for damages as a result of any such default, and/or an action for specific
performance for any default where the non-defaulting party will not have an
adequate remedy at law and where damages will not be readily ascertainable.


(c)            No Impairment of Rights. The Company will not, by amendment of
its Charter or through any other means, avoid or seek to avoid the observance or
performance of any of the terms of this Agreement, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.


(d)            Additional Documents. The Company agrees to supply such other
documents as the Warrantholder may from time to time reasonably request.


(e)            Attorneys' Fees. In any litigation, arbitration or court
proceeding between the Company and the Warrantholder relating hereto, the
prevailing party shall be entitled to reasonable attorneys' fees and expenses
and all costs of proceedings incurred in enforcing this Agreement. For the
purposes of this Section 12(e), attorneys' fees shall include without limitation
fees incurred in connection with the following: (i) contempt proceedings; (ii)
discovery; (iii) any motion, proceeding or other activity of any kind in
connection with an insolvency proceeding; (iv) garnishment, levy, and debtor and
third party examinations; and (v) post-judgment motions and proceedings of any
kind, including without limitation any activity taken to collect or enforce any
judgment.


(f)            Severability. In the event any one or more of the provisions of
this Agreement shall for any reason be held invalid, illegal or unenforceable,
the remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.


(g)            Notices. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication that is required, contemplated, or permitted under this Agreement
or with respect to the subject matter hereof shall be in writing, and shall be
deemed to have been validly served, given, delivered, and received upon the
earlier of: (a) personal delivery to the party to be notified, (b) when sent by
confirmed telex, electronic transmission or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt, and shall be addressed to the party to be notified as
follows:
 
If to the Warrantholder:
 
HERCULES TECHNOLOGY III, L.P.
Legal Department
Attention: General Counsel and Manuel Henriquez
400 Hamilton Avenue, Suite 310
Palo Alto, California 94301
Facsimile: 650-473-9194
Telephone: 650-289-3060
Email: legal@herculestech.com
 
If to the Company:
 
CYTRX CORPORATION
Attention:  Chief Financial Officer
11726 San Vincente Blvd., Suite 650
Los Angeles, CA 90049
Facsimile: 310-826-6139
Telephone:  310-826-5648
  
or to such other address as each party may designate for itself by like notice.
 
(h)            Entire Agreement; Amendments. This Agreement constitutes the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof, and supersedes and replaces in their entirety any prior
proposals, term sheets, letters, negotiations or other documents or agreements,
whether written or oral, with respect to the subject matter hereof. None of the
terms of this Agreement may be amended except by an instrument executed by each
of the parties hereto.


(i)            Headings. The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.


(j)            No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.


HTIII Warrant - 7

--------------------------------------------------------------------------------

(k)            No Waiver. No omission or delay by the Warrantholder at any time
to enforce any right or remedy reserved to it, or to require performance of any
of the terms, covenants or provisions hereof by the Warrantholder at any time
designated, shall be a waiver of any such right or remedy to which the
Warrantholder is entitled, nor shall it in any way affect the right of the
Warrantholder to enforce such provisions thereafter during the term of this
Agreement.


(l)            Survival. All agreements, representations and warranties
contained in this Agreement or in any document delivered pursuant hereto shall
be for the benefit of the Warrantholder and shall survive the execution and
delivery of this Agreement and the expiration or other termination of this
Agreement.


(m)            Governing Law. This Agreement has been negotiated and delivered
to the Warrantholder in the State of California, and shall be deemed to have
been accepted by the Warrantholder in the State of California. Delivery of
Common Stock to the Warrantholder by the Company under this Agreement is due in
the State of California. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.


(n)            Consent to Jurisdiction and Venue. All judicial proceedings
arising in or under or related to this Agreement may be brought in any state or
federal court of competent jurisdiction located in the State of California. By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to personal jurisdiction in Santa Clara County,
State of California; (b) waives any objection as to jurisdiction or venue in
Santa Clara County, State of California; (c) agrees not to assert any defense
based on lack of jurisdiction or venue in the aforesaid courts; and (d)
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Service of process on any party hereto in any action
arising out of or relating to this Agreement shall be effective if given in
accordance with the requirements for notice set forth in Section 12(g), and
shall be deemed effective and received as set forth in Section 12(g). Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of either party to bring proceedings in the courts
of any other jurisdiction.


(o)            Mutual Waiver of Jury Trial. Because disputes arising in
connection with complex financial transactions are most quickly and economically
resolved by an experienced and expert person and the parties wish applicable
state and federal laws to apply (rather than arbitration rules), the parties
desire that their disputes arising under or in connection with this Agreement be
resolved by a judge applying such applicable laws. EACH OF THE COMPANY AND THE
WARRANTHOLDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY
CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY
OTHER CLAIM ASSERTED BY THE COMPANY AGAINST THE WARRANTHOLDER OR ITS ASSIGNEE OR
BY THE WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE COMPANY RELATING TO THIS
AGREEMENT (COLLECTIVELY, "CLAIMS"). This waiver extends to all such Claims,
including Claims that involve persons or entities other the Company and the
Warrantholder; Claims that arise out of or are in any way connected to the
relationship between the Company and the Warrantholder; and any Claims for
damages, breach of contract, specific performance, or any equitable or legal
relief of any kind, arising out of this Agreement.


(p)            Arbitration. If the Mutual Waiver of Jury Trial set forth in
Section 12(p) is ineffective or unenforceable, the parties agree that all Claims
shall be submitted to binding arbitration in accordance with the commercial
arbitration rules of JAMS (the "Rules"), such arbitration to occur before one
arbitrator, which arbitrator shall be a retired California state judge or a
retired Federal court judge. Such proceeding shall be conducted in Santa Clara
County, State of California, with California rules of evidence and discovery
applicable to such arbitration. The decision of the arbitrator shall be binding
on the parties, and shall be final and nonappealable to the maximum extent
permitted by law. Any judgment rendered by the arbitrator may be entered in a
court of competent jurisdiction and enforced by the prevailing party as a final
judgment of such court.


(q)            Pre-arbitration Relief. In the event Claims are to be resolved by
arbitration, either party may seek from a court of competent jurisdiction
identified in Section 12(n), any prejudgment order, writ or other relief and
have such prejudgment order, writ or other relief enforced to the fullest extent
permitted by law notwithstanding that all Claims are otherwise subject to
resolution by binding arbitration.


(r)            Counterparts. This Agreement and any amendments, waivers,
consents or supplements hereto may be executed in any number of counterparts
(including by facsimile or electronic delivery (PDF)), and by different parties
hereto in separate counterparts, each of which when so delivered shall be deemed
an original, but all of which counterparts shall constitute but one and the same
instrument.


(s)            Specific Performance. The parties hereto hereby declare that it
is impossible to measure in money the damages which will accrue to the
Warrantholder by reason of the Company's failure to perform any of the
obligations under this Agreement and agree that the terms of this Agreement
shall be specifically enforceable by the Warrantholder. If the Warrantholder
institutes any action or proceeding to specifically enforce the provisions
hereof, any person against whom such action or proceeding is brought hereby
waives the claim or defense therein that the Warrantholder has an adequate
remedy at law, and such person shall not offer in any such action or proceeding
the claim or defense that such remedy at law exists.


(t)            Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is
lost, stolen, mutilated or destroyed, the Company may, on such terms as to
indemnity or otherwise as it may reasonably impose (which shall, in the case of
a mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.


(u)            Legends. To the extent required by applicable laws, this Warrant
and the shares of Common Stock issuable hereunder (and the securities issuable,
directly or indirectly, upon conversion of such shares of Common Stock, if any)
may be imprinted with a restricted securities legend in substantially the
following form:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF
UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO RULE 144
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.
 
[Remainder of Page Intentionally Left Blank]
 


HTIII Warrant - 8

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by its officers thereunto duly authorized as of the Effective Date.
 
 
COMPANY:
 
CYTRX CORPORATION
 
 
 
 
 
 
 
By: /s/ STEVEN A. KRIEGSMAN
 
 
 
Name: Steven A. Kriegsman
 
 
 
Title: Chairman and Chief Executive Officer
 

 
WARRANTHOLDER:
 
HERCULES TECHNOLOGY III, L.P.,
a Delaware limited partnership
 
By: Hercules Technology SBIC Management, LLC, its General Partner
 
By: Hercules Technology Growth Capital, Inc., its Manager
 
 
 
By: /s/ BEN BANG
 
 
 
Name: Ben Bang
 
 
 
Title: Associate General Counsel
 











 
 
[Signature Page to Warrant]
 
 


HTIII Warrant - 9

--------------------------------------------------------------------------------

 
EXHIBIT I
 
NOTICE OF EXERCISE
 
To:                           CytRx Corporation
 

(1)  The undersigned Warrantholder hereby elects to purchase __ shares of the
Common Stock of CytRx Corporation, pursuant to the terms of the Warrant
Agreement dated February 5, 2016 (the "Agreement") between CytRx Corporation and
the Warrantholder, and tenders herewith payment of the Purchase Price in full,
together with all applicable transfer taxes, if any. [INSERT FOR NET ISSUANCE:
elects pursuant to Section 3(a) of the Agreement to effect a Net Issuance.]

 

(2)  Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below.

 
 

 
_______________________________________
 
 
(Name)
 
 
 
 
 
 
_______________________________________
 
 
(Address)
 

 
 
 
WARRANTHOLDER:
 
HERCULES TECHNOLOGY III, L.P.,
a Delaware limited partnership
 
By: Hercules Technology SBIC Management, LLC, its General Partner
 
By: Hercules Technology Growth Capital, Inc., its Manager
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
 
HTIII Warrant - 10

--------------------------------------------------------------------------------

EXHIBIT II
 
ACKNOWLEDGMENT OF EXERCISE
 
The undersigned, CytRx Corporation, hereby acknowledges receipt of the "Notice
of Exercise" from [__] to purchase [__] shares of the Common Stock of CytRx
Corporation, pursuant to the terms of the Warrant Agreement dated February 5,
2016, and further acknowledges that [__] shares remain subject to purchase under
the terms of the Warrant.
 
 
COMPANY:
 
CYTRX CORPORATION
 
 
 
 
 
 
 
By:_____________________________
 
 
 
Title:____________________________
 
 
 
Date:____________________________
 

 
 




HTIII Warrant - 11

--------------------------------------------------------------------------------

 
EXHIBIT III
 
TRANSFER NOTICE
 
(To transfer or assign the foregoing Agreement execute this form and supply
required information. Do not use this form to purchase shares.)
FOR VALUE RECEIVED, the foregoing Agreement and all rights evidenced thereby are
hereby transferred and assigned to
                                                                                                                                                                          

(Please Print)
whose address
is                                                                                                                                              
                                                                                                                                                                          



Dated:                                                                                                                
Holder's
Signature:                                                                                                                
Holder's
Address:                                                                                                                
                                                                                                                



Signature
Guaranteed:                                                                                                                                                
NOTE:  The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Agreement, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Agreement.


HTIII Warrant - 12